Citation Nr: 1648349	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-12 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder claimed as due to VA medical treatment from statin medications.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder, identified as irritable bowel syndrome, claimed as due to VA medical treatment from statin medications.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional fibromyalgia and myofascial pain syndrome claimed as due to VA medical treatment from statin medications.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional headache disorder claimed as due to VA medical treatment from statin medications.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from April 1971 to January 1975. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which declined to reopen the previously denied claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disability, and denied the claims for compensation pursuant to 38 U.S.C.A. § 1151 for additional fibromyalgia and myofascial pain syndrome, and headache disabilities.  

In August 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO's satellite office located in Cincinnati, Ohio.  A copy of the hearing transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder claimed as due to VA medical treatment from statin medications, because the evidence failed to demonstrate that the Veteran had an additional disability that was a result of fault on VA's part in furnishing medical treatment, or result of an event not reasonably foreseeable.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's November 2007 rating decision relates to an unestablished fact that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2007 RO rating decision that denied compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder claimed as due to VA medical treatment is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder claimed as due to VA medical treatment, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously denied claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional stomach disorder claimed as due to VA medical treatment, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issue have been accomplished.  

2.  Petition to Reopen Previously Denied Claim 

In November 2007, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder claimed as due to VA medical treatment from statin medications because the evidence failed to demonstrate that the Veteran had an additional disability that was result of VA fault of care or negligence, or result of an event not reasonably foreseeable.

The RO notified the Veteran of the November 2007 decision, as well as his appellate rights.  However, a notice of disagreement (NOD) was not received with which to initiate the appellate process, and no new and material evidence was received within one year of that decision.  Therefore, that decision became is final.  38 U.S.C.A. §§ 7104(b); 7105 (West 2014); 38 C.F.R. § 20.1100; 20.1103 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the last final November 2007 rating decision consisted of the Veteran's VA treatment records which showed he had been prescribed statin medications, to include Zicor and Lipitor.  While gastrointestinal problems were known side effect of statin medications, none of the VA treatment records showed the Veteran had an additional stomach disability as result of VA fault of care or negligence, or due to an event not reasonably foreseeable. 

Additional evidence associated with the claims folder since that November 2007 rating decision includes the Veteran's statement and testimony regarding his belief that his treating VA physician failed to administer an appropriate standard of care and was negligent in prescribing him statin medications and maintaining him on statin medications despite his complaints of muscle pain and laboratory findings of elevated creatine phosphokinase (CPK).  The Veteran's statements provide additional details on why he believes that he has an additional stomach disability as a result of VA fault of care.  See May 2011 statement in support of the claim, and August 2016 Board hearing transcript.  

In addition, the Veteran has submitted documentation to VA that he has an associate degree in applied sciences which included medical lab training and courses in pathology.  The Veteran asserts that his medical lab training demonstrates that he has probative knowledge on when additional laboratory testing should be pursued.  He submitted his documentation of his knowledge of medical lab training to support his contention that his treating VA physician should have performed additional testing to rule out adverse effects of statin medications in light of his laboratory findings of elevated CPK.

The new evidence relates to the previously missing evidence of an additional stomach disability.  This new evidence is neither cumulative nor repetitious in character of the evidence considered at the time of the 2007 decision.  Moreover, the new evidence has bearing on the decision in question.  The Board finds that the additional evidence is new and material with respect to the claim, and reopening of the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder claimed as due to VA medical treatment is warranted.

Therefore, and to this extent only, the petition to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional stomach disorder is granted. 


ORDER

New and material evidence having been received; the previously denied claim for compensation under 38 U.S.C. § 1151 for additional stomach disability due to VA medical treatment is reopened. 


REMAND

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

The Veteran contends that he has additional irritable bowel syndrome, headache, fibromyalgia and myofascial pain syndrome disabilities following VA medical treatment of statin medications, in particular, the drugs Zicor and Lipitor, which were prescribed to him by VA to treat his hyperlipidemia.

VA medical records show that the Veteran has current diagnoses of irritable bowel syndrome, fibromyalgia and myofascial pain syndrome, and has recurrent complaints of headaches.  These VA treatment records also show that the Veteran's conditions developed after he took VA prescribed statin medications.  

In addition, these VA treatment records appear to show that the Veteran's complaints of muscle pain, which were later diagnosed as fibromyalgia and myofascial pain syndrome, have been associated with his use of statin medications.  Moreover, medical literature demonstrates that muscle pain, headaches, diarrhea, stomach pain, and other gastrointestinal problems are known side effects of statin medication.  

Even assuming without deciding that the Veteran has additional disabilities as the result of VA prescribed statins, the remaining questions are whether the competent evidence demonstrates that the Veteran's additional disabilities are the result of VA fault or negligence in medical treatment, or result of an event not reasonably foreseeable.  

VA laboratory test results first showed findings of elevated Low-density lipoprotein (LDL or lipids) cholesterol in October 2000.  VA treatment records show that the Veteran was assessed with hyperlipidemia, and he was advised to follow a low-fat diet in an effort to control his cholesterol.  Subsequent VA laboratory results continued to show findings of elevated LDL.

In January 2002, VA laboratory results showed findings of LDL in excess of 200, and the Veteran was prescribed statin (Zicor) medication.  Those January 2002 VA laboratory results also showed findings of mildly elevated CKP.  A March 2002 VA treatment record shows that the Veteran complained of muscle aches in his arms that had an onset since he started taking the statin medication.  The VA treatment record show that his treating VA physician stopped his statin (Zicor) medication and started him on Niacin with a slow titration over a five week period.  

An April 2002 VA follow-up treatment note shows that the Veteran complained of nausea with increased dosage of Niacin and he had decreased his dosage on his own.  His treating VA physician noted that the Veteran required a higher dosage of Niacin due to his increased LDL results.  The Veteran was started on Niacin Extended Release (ER) at 750 mg.  

A June 2002 VA treatment record shows that the Veteran continued to complain of muscle pain and tingling in his shoulders and upper extremities.  He informed his treating VA providers that he stopped taking Niacin on his own two weeks ago, but he continued to experience muscle pain in his shoulders and arms.  VA laboratory results revealed findings of increased LDL, but his CPK level was within normal limits.  The Veteran was instructed to restart Niacin ER at 1500 mg and he was advised on the risks of untreated high cholesterol. 

Subsequent VA treatment records show that Niacin ER was increased to 2000 mg, and the Veteran continued to complain of muscle pain in his neck, shoulders, and upper extremities.  VA laboratory results continued to show elevated LDL, but his CPK results were within normal limits. 

VA treatment records in 2004 show that the Veteran was started on another statin medication (Lipitor) as well as the onset of the Veteran's complaints of irritable bowel syndrome and headaches.  A July 2004 VA treatment record shows that the Veteran voiced his concerns to his treating VA physician about his treatment with statin medication.  It was noted that his VA physician discussed with him the use of Lipitor and ability to his stop medication; however, the Veteran stated that he did not want to stop using Lipitor due to risks associated with high cholesterol.  The Veteran further stated that he had been off statins in the past without change in his muscle pain symptoms.  The Veteran continued on Lipitor until December 2004.  He also stayed on Niacin ER, and he later tried other non-statin alternatives to control his high cholesterol.  VA treatment records dated in 2007 and onward show that the Veteran was allergic to simvastatin and atorvastatin. 

The Veteran has presented contentions to the effect that he believes his fibromyalgia, myofascial pain syndrome, irritable bowel syndrome, and headaches were caused by VA prescribed statin medications, to include Zicor and Lipitor.  He asserts that his VA physician negligently prescribed him statins and continued him on statin medications despite his complaints of muscle pain and findings of elevated CPK on laboratory results, which has caused his claimed disabilities.  The Veteran believes that his VA physician should have performed additional testing to rule out adverse effects of statins in light of his complaints of muscle pain and the laboratory findings of elevated CPK.

The Board finds that a VA opinion is needed before a decision can be reached in these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion to determine whether the Veteran has any further disability that is the result of VA treatment, specifically as a result of prescribed statins.  The claims file and a copy of this remand should be provided to the examiner for review. 

The examiner should provide an opinion regarding: 
(1) whether the Veteran has an additional stomach disorder, to include IBS; fibromyalgia; myofascial pain syndrome; or headache disability as a result of VA medical treatment, specifically prescribed statins for treatment of high cholesterol; (2) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's additional disabilities; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), 
(3) whether any additional disability was due to an event not reasonably foreseeable; and
(4) whether VA health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (informed consent).

The examiner should answer the questions in terms of whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability).  A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

2.  Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


